Case: 15-14454   Date Filed: 06/21/2016   Page: 1 of 10


                                                       [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 15-14454
                       Non-Argument Calendar
                     ________________________

                 D.C. Docket No. 1:14-cv-01204-JFK



TODD BERNARD MILES,

                                                          Plaintiff-Appellant,

                                 versus

COMMISSIONER OF SOCIAL SECURITY,

                                                        Defendant-Appellee.

                     ________________________

              Appeal from the United States District Court
                 for the Northern District of Georgia
                    ________________________




                            (June 21, 2016)
                Case: 15-14454       Date Filed: 06/21/2016       Page: 2 of 10


Before WILLIAM PRYOR, MARTIN and JILL PRYOR, Circuit Judges.

PER CURIAM:

       Todd Miles appeals the district court’s judgment affirming the

Commissioner of Social Security’s (the “Commissioner”) final decision denying

his application for a period of disability and disability insurance benefits,

42 U.S.C. §§ 405(g), 1383(c)(3). On appeal, Miles argues that the administrative

law judge (“ALJ”) erred by discrediting Miles’s testimony regarding pain and by

substituting his own medical diagnosis for the opinions of medical providers.

After careful consideration, we affirm the district court’s judgment in favor of the

Commissioner.1

                                                I.

       Miles, who previously worked as a mail carrier and postal clerk, applied for

disability benefits, claiming that he was disabled due to headaches, mental

disorder, back pain, neck pain, diabetes, high blood pressure, and shoulder pain.

After a hearing, the ALJ denied his application, finding that because Miles could

perform light work subject to certain limitations, there were a significant number

of jobs in the national economy that he could perform. The Appeals Council

denied Miles’s request for review. Miles then filed an action in federal district

court, asking the district court to reverse the Commissioner’s decision. After

       1
         Because we write only for the parties, we set out only those facts necessary to explain
our decision.
                                                2
             Case: 15-14454     Date Filed: 06/21/2016   Page: 3 of 10


briefing, the district court affirmed the Commissioner’s decision. This is Miles’s

appeal.

                                         II.

      We review the decision of the ALJ as the Commissioner’s final decision

when, as here, the ALJ denies benefits and the Appeals Council denies review.

Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001). “[W]e review de novo the

legal principles upon which the Commissioner’s decision is based.” Moore v.

Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005). The Commissioner’s factual

findings are reviewed with deference, and the “factual findings are conclusive if

they are supported by substantial evidence, consisting of such relevant evidence as

a reasonable person would accept as adequate to support a conclusion.” Doughty,

245 F.3d at 1278 (internal quotation marks omitted). “Even if we find that the

evidence preponderates against the [Commissioner’s] decision, we must affirm if

the decision is supported by substantial evidence.” Barnes v. Sullivan, 932 F.2d

1356, 1358 (11th Cir. 1991). “This limited review precludes deciding the facts

anew, making credibility determinations, or re-weighing the evidence.” Moore,

405 F.3d at 1211.

                                        III.

      An individual claiming disability benefits must prove that she is disabled.

42 U.S.C. § 423(a)(1)(E). In determining whether a claimant is “disabled,” the


                                         3
              Case: 15-14454     Date Filed: 06/21/2016    Page: 4 of 10


ALJ in a sequential process examines whether the claimant: (1) is engaging in

substantial gainful activity; (2) has a severe and medically determinable

impairment; (3) has an impairment or combination of impairments that satisfies the

criteria of a “listing”; (4) can perform her past relevant work in light of her present

abilities, which comprise her residual functional capacity (“RFC”); and (5) can

adjust to other work in light of her RFC, age, education, and work experience.

20 C.F.R. § 404.1520(a)(4).

      On appeal, Miles asserts that the ALJ erred in the analysis of whether he was

disabled by (1) improperly discounting his subjective complaints of pain and (2)

substituting his own medical diagnoses for the diagnoses of two physicians. We

consider these arguments in turn.

                                           A.

      Miles testified before the ALJ that he experienced neck pain, shoulder pain,

back pain, and chronic headaches. He described how his neck pain radiated into

his upper extremities and how he experienced weakness and numbness in his upper

extremities. He also testified that he had lower back pain from a herniated disk

and experienced constant headaches. The ALJ found that Miles’s statements about

the intensity, persistence, and limiting effects of these symptoms were not entirely

credible. Although Miles asserts that the ALJ erred by rejecting his subjective

complaints of pain, we discern no error.


                                           4
              Case: 15-14454     Date Filed: 06/21/2016   Page: 5 of 10


      When a claimant attempts to establish a disability through his own testimony

concerning pain or other subjective symptoms, we require “(1) evidence of an

underlying medical condition; and (2) either (a) objective medical evidence

confirming the severity of the alleged pain; or (b) that the objectively determined

medical condition can reasonably be expected to give rise to the claimed pain.”

Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002). If the record shows that

the claimant has a medically determinable impairment that could reasonably be

expected to produce her symptoms, the ALJ must evaluate the intensity and

persistence of the symptoms in determining how they limit the claimant’s capacity

for work. 20 C.F.R. § 404.1529(c)(1). In assessing the claimant’s credibility about

her symptoms and their effects, the ALJ must consider in addition to the objective

medical evidence: the individual’s daily activities; the location, duration,

frequency, and intensity of the individual’s pain; precipitating and aggravating

factors; the type, dosage, effectiveness, and side effects of medication taken to

relieve the symptoms; treatment, other than medication, for pain; any other

measure used to relieve the symptoms; and any other factors concerning functional

limitations and restrictions due to the symptoms. Id. § 404.1529(c)(3).

      The ALJ is not required to discuss every piece of evidence so long as the

decision does not broadly reject the claimant’s case and the decision is sufficient

for a reviewing court to conclude that the ALJ considered the claimant’s medical


                                          5
              Case: 15-14454     Date Filed: 06/21/2016    Page: 6 of 10


condition as a whole. See Mitchell v. Comm’r, Soc. Sec. Admin., 771 F.3d 780,

782 (11th Cir. 2014). “If proof of disability is based upon subjective evidence and

a credibility determination is, therefore, critical to the decision, the ALJ must either

explicitly discredit such testimony or the implication must be so clear as to amount

to a specific credibility finding.” Foote v. Chater, 67 F.3d 1553, 1562 (11th Cir.

1995) (internal quotation marks omitted).

      We conclude that the ALJ properly applied our Court’s pain standard and

that substantial evidence supports the ALJ’s determination that Miles’s testimony

was not credible. The ALJ correctly recited our standard in his decision and

indicated that he considered all Miles’s symptoms based on the requirements set

forth in 20 C.F.R. § 404.1529. Then, the ALJ articulated specific reasons for his

credibility determination. The ALJ explained that approximately a year after a

2006 neck surgery, Dr. David Gower, the surgeon who operated on Miles, stated

he could not find an objective reason why Miles could not return to work and

opined that Miles was malingering. And the ALJ explained that medical records

from other physicians contradicted Miles’s subjective complaints of pain. These

records indicated that Miles had a normal gait, normal muscle strength, normal

range of motion in his back and shoulders, normal fine and gross coordination, and

normal x-rays of the lumbar and cervical spine. The ALJ also noted Miles was

only taking over-the-counter medication for his pain. See 20 C.F.R.


                                           6
                Case: 15-14454       Date Filed: 06/21/2016        Page: 7 of 10


§ 404.1529(c)(3)(iv) (permitting an ALJ to consider the type of medication used to

alleviate a claimant’s pain). We conclude that substantial evidence supports the

ALJ’s decision not to credit Miles’s subjective complaints of pain. See Wilson,

284 F.3d at 1226 (“In citing to § 404.1529 and based on the findings and

discussion, it is clear that the ALJ applied this Circuit’s pain standard.”). 2

       Miles also argues that the ALJ unfairly characterized his daily activities

based on his testimony. There is no question that the ALJ was required to consider

Miles’s daily activities in considering the severity of his pain. See 20 C.F.R.

§ 404.1529(c)(3). The ALJ relied on portions of a function report Miles

completed showing that he could prepare simple meals, do laundry, drive, shop in

stores, pay bills, use a checkbook, and handle a savings account. Miles contends

that the ALJ erred by considering only his statements that supported the conclusion

that he was not disabled while ignoring his other statements that supported a

disability finding. We reject Miles’s assertion that the ALJ erred by not discussing

all portions of the function report because the ALJ’s opinion make clear that the

ALJ considered Miles’s condition on the whole. See Mitchell, 771 F.3d at 782.



       2
          Miles further argues that the ALJ improperly based the credibility determination on the
fact that Miles was able to return to work for a period of time after he was in a motor vehicle
accident and had neck surgery. But we have recognized that the fact that the claimant was able
to work for several years in spite of his injuries constitutes substantial evidence to support the
ALJ’s decision that the claimant was not disabled when medical opinions also support the
conclusion that the claimant was not disabled. See Ellison v. Barnhart, 355 F.3d 1272, 1275-76
(11th Cir. 2003).
                                                 7
               Case: 15-14454       Date Filed: 06/21/2016       Page: 8 of 10


                                              B.

       Miles also argues that the ALJ erred by substituting his own medical

diagnoses for the opinions of examining physician Dr. James and treating

physician Dr. Kingloff. We conclude there is no error.

       “[T]he ALJ must state with particularity the weight given to different

medical opinions and the reasons therefor.” Winschel v. Comm’r of Soc. Sec.,

631 F.3d 1176, 1179 (11th Cir. 2011). In weighing a medical opinion, the ALJ

must consider, among other things, the medical source’s treatment and examining

relationship with the claimant, the evidence supporting the opinion, and the

opinion’s consistency with the record as a whole. 20 C.F.R. § 404.1527(c).

Generally, the opinions of treating physicians are given more weight than

examining physicians. See id.

       Dr. James, who examined but did not treat Miles, opined that CT scans

showed Miles had spinal stenosis and compression of the nerve root.3 The ALJ

gave little weight to Dr. James’s opinion on the basis that it was inconsistent with

other evidence in the record. Although Dr. James reported that CT scans showed

compression of the nerve root in Miles’s cervical and lumbar spine, the ALJ found

that the CT scans showed only “minimal proximal left S1 nerve root effacement.”

       3
         Dr. James also opined that Miles was totally and completely disabled. Of course,
this opinion cannot be controlling because that decision is reserved to the Commissioner. See 20
C.F.R. § 404.1527(d)(1) (“A statement by a medical source that you are ‘disabled’ or ‘unable to
work’ does not mean that [the Commissioner] will determine that you are disabled.”).
                                               8
                 Case: 15-14454         Date Filed: 06/21/2016         Page: 9 of 10


ALJ Decision at 9 (Doc. 7-2).4 Miles argues that the ALJ substituted his own

medical diagnoses for the opinion of Dr. James when he characterized the root

effacement as “minimal.” We disagree. The ALJ’s description of the CT scans is

consistent with the opinion of Dr. Gower who treated Miles and also reviewed the

CT scans. Dr. Gower opined that while the scans showed some “minor frontal

stenosis,” he was “not at all convinced that this is the source of any component of

[Miles’s] pain.” Progress Note (Doc. 7-7). Given these conflicting medical

opinions about the CT scans, we cannot say that the ALJ erred in giving greater

weight to the opinion of Dr. Gower, who treated Miles, over the opinion of Dr.

James, who merely examined him.

      Miles also argues that the ALJ “put words into the mouth” of Dr. Kingloff, a

physician who treated Miles, Appellant’s Br. at 25, by stating that Dr. Klingoff

“believe[d] the claimant’s physical problems have been largely resolved.” ALJ

Decision at 8 (Doc. 7-2). We disagree. Substantial evidence supports the ALJ’s

characterization of Dr. Klingoff’s opinion. In treatment notes, Dr. Kingloff

repeatedly stated that Miles needed and would be helped by psychiatric counseling.

When Miles reported neck and back pain, Dr. Kingloff noted that he was not

prescribing any medication because psychiatric treatment was “going to be the

only therapy that is really going to help [Miles].” These records constitute


      4
          Citations to “Doc.” refer to docket entries in the district court record in this case.
                                                    9
             Case: 15-14454    Date Filed: 06/21/2016    Page: 10 of 10


substantial evidence supporting the ALJ’s conclusion that Dr. Klingoff believed

Miles’s physical problems had been largely resolved. Accordingly, the ALJ did

not insert his own diagnosis in the place of Dr. Klingoff’s medical professional

opinion.

                                        IV.

      For the reasons set forth above, the district court’s judgment is affirmed.

      AFFIRMED.




                                         10